Per Curiam.

The court of appeals held that the counts of the indictment at issue were phrased in terms of the statute in compliance with Crim. R. 7 and denied the writ. Even if the indictment had been flawed, appeal or post-conviction relief, not habeas corpus, is the proper remedy. Walker v. Maxwell (1965), 1 Ohio St. 2d 136, 30 O.O. 2d 487, 205 N.E. 2d 394; Freeman v. Maxwell (1965), 4 Ohio St. 2d 4, 33 O.O. 2d 2, 210 N.E. 2d 885. Habeas corpus is not a proper remedy when a person is confined by judgment or order of a court that had jurisdiction in the matter. Stahl v. Shoemaker (1977), 50 Ohio St. 2d 351, 4 O.O. 3d 485, 364 N.E. 2d 286. Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.